Citation Nr: 1817085	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the February 2012 decision, the RO, in part, granted service connection for PTSD.  In the March 2012 decision, the RO reopened the claim for service connection for hypertension and denied it on its merits.

In September 2015, the Board reopened and remanded the claim for service connection for hypertension and remanded the claim for a higher rating for PTSD for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran provided sworn testimony in support of his appeal during an April 2017 hearing before the undersigned Veterans Law Judge in Los Angeles, California; the hearing transcript has been associated with the file and has been reviewed.  


FINDINGS OF FACT

1. The Veteran's hypertension did not have its onset in service or within one year of service discharge, was not shown to be etiologically related to service, and is neither due to or aggravated by his service-connected diabetes mellitus or PTSD with other specified depressive disorder.

2. Prior to May 9, 2011, the Veteran's PTSD caused total occupational and social impairment.

3. As of May 9, 2011, the Veteran's PTSD manifests with symptoms including depression, self-isolation, nightmares, anxiety, and intrusive thoughts, causing occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for a rating of 100 percent for PTSD have been met prior to May 9, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for an evaluation in excess of 70 percent for PTSD as of May 9, 2011 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Hypertension

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2017).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including hypertension, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Service treatment records do not reflect a diagnosis of hypertension in service.  The Veteran's April 1969 separation medical examination shows a blood pressure reading of 124/68.  Post-service records reflect that the Veteran was diagnosed with hypertension in January 2010.

In November 2015 a VA opinion was obtained as to the etiology of the Veteran's hypertension.  The examiner opined that the Veteran's hypertension is less likely than not related to his service.  The examiner noted the Veteran had normal blood pressure readings on entrance and separation from service and was not diagnosed with hypertension until years after service..  The examiner further noted that the Veteran is 68-years-old and 192 pounds and that both advancing age and weight gain are risk factors for the development of hypertension.

The Board finds no competent medical opinion evidence suggesting that the Veteran's hypertension onset in service, within one year of his separation from service, or was otherwise caused by service.

The Board further finds that the Veteran's hypertension was not caused or aggravated by any of his service-connected disabilities.  The Veteran has argued that his hypertension was caused or aggravated by his service-connected diabetes mellitus or his service-connected PTSD with other specified depressive disorder.

A VA examiner has provided an opinion that the Veteran's hypertension is not due to or aggravated by his diabetes mellitus.  In March 2012 the examiner explained that essential hypertension is not a complication of diabetes mellitus and the Veteran does not have renal dysfunction, a complication of diabetes that affects the blood pressure.  In October 2015 the examiner further explained that the Veteran must have a diabetes-associated kidney condition (i.e. diabetic nephropathy) for his diabetes mellitus to worsen his hypertension, and the Veteran does not currently have diabetic nephropathy.

The examiner also opined in November 2015 that the Veteran's hypertension was less likely than not caused or aggravated by his service-connected PTSD.  The examiner explained that hypertension has a complex etiology related to lifestyle factors such as diet and exercise as well as genetic factors that affect the balance between cardiac output and resistance.  The examiner stated that in essential hypertension, a secondary cause has not currently been indicated in peer-reviewed literature and study.  The examiner specifically stated that the condition does not likely increase with psychological conditions, including PTSD.  The examiner noted that changes in blood pressure with stimulants including stress occur as part of a normal physiologic response to the environment, but do not meet the definition of essential hypertension.

The Board acknowledges that the Veteran is service-connected for PTSD with other specified depressive disorder and has argued that one or both conditions may have caused or aggravated his PTSD.  However, the Board finds the opinion of the VA examiner to be highly probative and weigh against finding that either PTSD or depression caused or aggravated his hypertension, as the examiner stated that hypertension does not likely increase with psychological conditions.

The Board acknowledges the Veteran's own opinion that his hypertension was caused or aggravated by his diabetes mellitus or PTSD with depression, but finds that as a lay person the Veteran does not have the education, training, or experience to competently opine.  See Jandreau, 492 F.3d 1372.  An opinion as to the etiology of hypertension would require knowledge of the complexities of the cardiovascular system and the various causes of hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for hypertension, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017). 

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107(a) (2012).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b) (2012).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  See also, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's PTSD is currently evaluated at 70 percent under the criteria of Diagnostic Code 9411 as of March 29, 2011.  See 38 C.F.R. § 4.13 (2017).  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b) (2017). 

After a review of all of the evidence, the Board finds that the Veteran is entitled to a 100 percent rating prior to May 9, 2011, but is not entitled to a rating in excess of 70 percent as of May 9, 2011.

Records reflect that the Veteran was hospitalized in April 2011 with severe depression with suicidal thoughts, increased nightmares, and auditory and visual hallucinations.  Giving the Veteran the benefit of the doubt, the Board finds that his PTSD during that period most closely approximates the criteria for a 100 percent rating.  However, by the time of his May 9, 2011 VA examination and since that time, the record reflects an improvement in his condition such that the severity of his condition does not cause total occupational and social impairment.

The Board acknowledges that since May 9, 2011, the Veteran has experienced serious symptoms as a result of his PTSD, but finds that his overall functioning most closely approximates occupational and social impairment with deficiencies in most areas.

Occupationally, the Veteran has reported he took early retirement prior to May 2011.  At his April 2017 Board hearing he explained that at the time he was working supervising 32 people, many of whom were younger, and he felt he could no longer communicate with them on a daily basis and would clash with them.

Socially, the Veteran has consistently reported self-isolating, indicating he does not have friends, and he is distant from his children.  However, he has maintained his current marriage for more than three decades, describing the relationship as "okay" at his May 2011 VA examination.  

He has also been involved in VA mental health group therapy since 2011.  Group therapy records reflect consistent, active participation in the group discussion, and do not indicate he has any problems interacting with others in that setting.  A February 2014 VA treatment note reflects that the Veteran reported he does not like to be around a lot of people, but will force himself when needed.

The Veteran has also consistently been found to be oriented by his VA treating providers as well as by VA examiners and has been able to interact in a cooperative manner in a clinical setting.  The May 2011 VA examiner described the Veteran as being cooperative, friendly, relaxed, and attentive.  His attention was intact and he had an unremarkable thought process.  Although he was very anxious and hyperverbal in May 2011, he was noted to be oriented with thoughts intact.  He was noted to need a lot of redirection and motivation by the counselor in a June 2011 VA treatment note, but also that month he was noted to be friendly and cooperative with appropriate speech and affect, relaxed motor activity, and association within normal limits, although he had disorganized thinking.  VA treatment records in February and May 2014 continue to describe the Veteran has being well-groomed, cooperative, with coherent and organized thoughts.  On VA examination in August 2014 the Veteran was noted to be alert and oriented with restricted affect but expressive and receptive communication, appropriate eye contact, and linear and goal-directed thought process.  On VA examination in December 2014 he was noted to have a constricted affect and depressed mood with poor eye contact and long latency in his response to questions, but his thought process and linear and goal-directed and he was cooperative during the examination.  The Veteran's extensive medical treatment records also indicate the Veteran has been able to understand and communicate effectively with respect to his medical treatment.

The Veteran has reported he spends most of his time at home watching television or on the Internet, but he has also reported going out in addition to group therapy and medical appointments.  At his December 2014 VA examination he stated that he sometimes runs errands while his wife is at work.  At his April 2017 VA hearing he reported he goes out to eat, although he sits at the back of the room to keep everybody in front of him.

Thus, as a whole the record suggests that the Veteran has extreme difficulty establishing and maintaining effective relationships, particularly outside of the one with his wife.  However, he is able to interact with others effectively in the setting of group therapy and seeking medical care and is able to operate in a public setting for purposes such as running errands and going out to eat.  The record does not suggest gross impairment in thought processes or communication.

The Veteran has not further reported and the record does not indicate any incidents of grossly inappropriate behavior or periods of violence.  At his May 2011 VA examination he reported he might have homicidal thoughts when he gets short with people.  However, the record does not indicate the Veteran has acted on any thoughts of harming someone, and records indicate he has otherwise denied homicidal ideation.  He also endorsed some suicidal ideation at his May 2011 VA examination but later records show consistent denials of suicidal ideation.

The Veteran has also consistently been noted to be appropriately groomed in treatment records and on VA examination.  At his April 2017 Board hearing he denied having problems with remembering to shower and get dressed.  VA treatment records indicate that the Veteran's wife does the cooking, but records do not indicate the Veteran is unable to perform activities of daily living, even intermittently.

The Veteran has endorsed some memory problems.  At his April 2017 Board hearing he reported he sometimes forgets why he goes into a room or what he went to the store to get.  At his May 2011 VA examination he was noted to have mildly impaired remote and recent memory but intact immediate memory.  The Veteran reported difficulty remembering events from childhood and sometimes more recent activities.  Other VA treatment records from 2011 and 2012 note an intact memory.  Thus, the record suggests the Veteran has some memory problems, but they have not caused disorientation to time or place or an inability to recall significant fact such as the name of close relatives.

The Veteran has also endorsed, at least at times, some hallucinations, but the record suggests they are not persistent to the point of causing serious interference with his daily functioning.  At his May 2011 VA examination the Veteran reported auditory, visual, and olfactory hallucinations that are not persistent.  At his April 2017 VA hearing he explained that he regularly thinks he sees someone standing in his peripheral vision when there is nobody there.

Overall, the Board acknowledges all of the Veteran's PTSD symptoms as he himself has described them, but finds that the impact on his overall functioning is not total occupational and social impairment.  The Veteran's, admittedly serious, PTSD symptoms are all contemplated by the 70 percent rating assigned as of May 9, 2011.

Based on the forgoing, the Board finds that a 100 percent rating is warranted prior to May 9, 2011, but a preponderance of the evidence is against a rating in excess of 70 percent as of May 9, 2011.

Duties to Notify and Assist

The appellant has not referred to any deficiencies in either the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.












ORDER

Service connection for hypertension is denied.

A rating of 100 percent for PTSD prior to May 9, 2011 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 70 percent for PTSD as of May 9, 2011 is denied.





______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


